DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status 
A complete action on the merits of claims 2-16 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 3 recite the term “and/or.”   It is unclear if the device creates a linear coagulation lesion and a curvilinear coagulation lesion or if the device creates a linear coagulation region or a curvilinear coagulation region.
Claims 3-16 are rejected due to their dependency on rejected claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


Claims 2-7 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of He (Pub. 2005/0119647).
Regarding claim 2, Fleischman teaches a surgical device for creating a linear and/or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein).
Fleischman does not specifically teach where the diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element, but regarding a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes ( in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator delivers pacing pulses to the electrode(s) 8 that is/are 
However, He teaches a device within the same field of invention ([0056] a single catheter that provides both mapping and ablation functions, Fig. 6, 8, 10A) comprising a first diagnostic element assembly positioned adjacent to a distal section of the energy transfer element, wherein the diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element (In Fig 10A He provides for a catheter having a braided conductive member configured to contact and form a lesion on tissue and measuring the quality of the lesion with the braided conductive member [0007]. He provides that some of sectors 85a-85d or wires 83a-83d may be used for mapping or electrical measurement, while other of these sectors 85a-85d or wires 83a-83d may be used for ablation.  The mapping and ablations sectors and/or wires may be activated independently, and may be activated concurrently, if desired [0072] According to Fig. 10A the sectors/and or wires for mapping or electrical measurement overlap with gap(s) of filaments 34. The ablation sectors and/or wires and the mapping sectors and/or wires are in contact via temperature sensors 70 [0071]. The quality of a lesion may be determined by a measurement of the impedance of the ablated tissue by measuring the resistance between any two sectors 85a-85d or wires 83a-83d dedicated to mapping [0073] Similarly in Fig. 8 He provides during ablation procedures energy can be applied to one or more of the filaments 34 in any combination desired. A temperature sensor 70 could be provided on each filament 34 of braided conductive member 28…one or more of the sixteen filaments 34 may be used to 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the energy transfer element and diagnostic device such that a first diagnostic element assembly is secured to the energy transfer element, since He teaches this can avoid the need to change catheters during a procedure and can allow feedback simultaneously with or shortly after ablation to determine the effectiveness of an ablation operation [0056] [0071] –[0075].
Regarding claim 3, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the exposed portion of the energy transfer element is capable of creating the linear and/or curvilinear coagulation lesion in the soft tissue (Par. 103. The openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without producing hot spots that interfere with creating lesions having consistent depth and width.).
Regarding claim 4, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. He provides wherein the exposed portion of the energy transfer element is configured to create the lesion when the at least one diagnostic electrode is configured to simultaneously engage the soft tissue in contact with the energy transfer element ([0072]-[0074]).

Regarding claim 6, Fleischman in view of He teaches the limitations of claim 5 as previously rejected above. He provides wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode (see claim rejection 1 ; it would have been obvious to include a mapping wire and or sector between the adjacent turns of the helical energy transfer element since He teaches the mapping wire and or sectors are positioned between ablation wire and or sectors or filaments 34 of braided conductive member 28 and the quality of a lesion may be determined by a measurement of the impedance of the ablated tissue by measuring the resistance between any two sectors 85a-85d or wires 83a-83d dedicated to mapping [0073]). 
Regarding claim 7, Fleischman in view of He teaches the limitations of claim 5 as previously rejected above. He provides where the first diagnostic element assembly comprises the at least one diagnostic electrode located on a flexible base member, where the helical electrode passes through a portion of the flexible base member to secure the first diagnostic element assembly to the energy transfer element (temperature sensors 70 are configured to contact wires and or sectors for ablation as well as mapping…temperature sensors may be woven and twisted into braided conductive member 28 and therefore the helical electrode in Fleischman can pass through the flexible base member or temperature sensor 70 of He [0069][0071]) .

Regarding claim 11, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. He teaches further comprising a second diagnostic assembly positioned adjacent to a proximal section of the energy transfer element (some of sectors 85a-85d or wires 83a-83d may be used for mapping or electrical measurement while other of these sectors 85a-85d or wires 83a-83d may be used for ablation [0072]).
Regarding claim 12, Fleischman in view of He teaches the limitations of claim 11 as previously rejected above. He provides where the second diagnostic element assembly comprises at least one second diagnostic electrode located a second flexible base member such that at least one second diagnostic electrode is located on the second flexible base member (more than one temperature sensor 70 contacting sectors 85a-85d or wires 83a-83d for ablation and mapping).
Regarding claim 13, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing is flexible to conform to a surface of the soft tissue (Par. 92, the housing 3 of the probe will be flexible to accommodate maneuvering of the probe 2 to the site and to conform to 
Regarding claim 14, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing comprises a fluid delivery lumen (Par. 82. fluid delivery lumen (or perfusion lumen) 16 is in fluid contact with the element 8 such that fluid may be delivered to the element and tissue while a suction is applied through the main lumen 6.) and a vacuum lumen (Par. 107. vacuum lumen 6 may be used to pull fluid) both in fluid communication with a main cavity (Par. 88 the main lumen 6 (and any fluid delivery lumen) are in fluid communication with the element to allow simultaneous application of a vacuum and irrigation to the tissue adjacent to the housing 3. The housing 3 includes a lip 9 having a free portion 11 to assist in sealing the device against tissue).
Regarding claim 15, Fleischman in view of He teaches the limitations of claim 1 as previously rejected above. Fleischman teaches a lip about at least a portion of the opening and connected to the housing (Fig. 1A, 9 and see claim rejection 13).
Regarding claim 16, Fleischman in view of He teaches the limitations of claim 1 as previously rejected above. Fleischman teaches the openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without producing hot spots that interfere with creating lesions having consistent depth and width (Par. 103), and the diagnostic electrode is capable of being recessed from .
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of He (Pub. 2005/0119647) and in further view of Hjelle (Pub No. US 2008/0046054).
Regarding claim 8, Fleischman in view of He teaches the limitations of claim 5 as previously rejected above. Fleischman in view of He do not teach where the first diagnostic element assembly comprises at least one aperture. However Hjelle teaches an electrode assembly comprising electrodes (104, Fig. 1A) and a plurality of apertures (211a and 211b, Fig. 2). Hjelle further teaches the electrodes 104 are suitable for applying electrotherapy or electrostimulation to target tissue or for sensing electrical activity (Par. 35). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the diagnostic element assembly with at least one aperture since Hjelle teaches that it would be capable of securing the electrode assembly to a structure (Par. 3). 
Regarding claim 9, Fleischman in view of He teaches the limitations of claim 2 as previously rejected above. Fleischman in view of He do not teach wing members. Hjelle teaches the electrode assembly comprises a plurality of wing members (208a and 208b, Fig. 2). Therefore, would have been obvious to one of ordinary skill in the art to have modified  the diagnostic element assembly with wing members since Hjelle teaches that it permits the electrode assembly to wrap around the outersurface of a structure (Par. 15). 

Conclusion
This is a continuation of applicant's earlier Application No.13/104,848.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794